Citation Nr: 0125572	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-09 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for residuals of a back injury.

2. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for residuals of a left hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from December 1952 to 
December 1956 and from May 1957 to July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of back 
and left hip injuries.  A notice of disagreement was received 
in June 1999; a statement of the case was issued in April 
2000; and a substantive appeal was received in May 2000.  The 
appellant and his spouse testified at a hearing before an RO 
hearing officer in May 2001.  


FINDINGS OF FACT

1. By decision dated in April 1996, the RO denied service 
connection for residuals of back and left hip injuries.  
The appellant was properly notified of that decision, and 
did not timely file a notice of disagreement.

2. The evidence, received subsequent to the April 1996 RO 
decision, for the claims for service connection for 
residuals of left hip and back injuries, is not cumulative 
or redundant, bears directly and substantially upon the 
specific matter under consideration, and must be 
considered to fairly decide the merits of the appellant's 
claim.



CONCLUSION OF LAW

New and material evidence having been presented, the claims 
of entitlement to service connection for residuals of a back 
injury and residuals of a left hip injury are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant's service separation examination in December 
1956 noted no abnormalities of the spine or lower 
extremities.  The remaining service medical records contain 
no complaints, diagnoses or treatment for any pain or 
pathology of the spine or lower extremities.  The Board notes 
that no service medical records have been obtained for the 
appellant's period of service with the United States (U.S.) 
Air Force from May 1957 to July 1958.  

In October 1995, the appellant filed an initial claim for 
service connection for a back injury.  In a Statement of 
Attending Physician, dated in October 1995, G. L. W., D.C. 
(Dr. W), stated that he had treated the appellant from 1956 
to 1995, and provided diagnoses of left hip bone cartilage 
degeneration and arthritis.  By letter, dated in December 
1995, Dr. W stated that he had treated the appellant 
"often" since December 1956 for trauma to the left hip and 
low back with damage to the left sacroiliac caused by an 
injury during military service in August or September 1955, 
aboard the U.S.S. Chandler (DD 717) or the U.S.S. Shields (DD 
596).  

A VA general medical examination was conducted in March 1996.  
The appellant complained of left hip and lower back pain and 
stated that he was injured in 1955 while aboard a naval ship.  
Following physical and X-ray examination, the examiner 
provided diagnoses of left hip osteoarthritis and 
hypertrophic degenerative changes of the thoracic and lumbar 
spine.  

In April 1996, the RO denied the appellant's claims for 
service connection for a back injury and a left hip injury as 
not well grounded, pursuant to the law in effect at that 
time.  The appellant was notified of this decision under 
cover letter dated in April 1996, and failed to file a timely 
notice of disagreement.  The RO decision is final as to 
evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).

In January 1998, the appellant filed an application to reopen 
his claim for service connection for left hip and lower back 
pain due to a shipboard injury in 1955.  The evidence, 
submitted since the final RO decision in April 1996, includes 
statements from private physicians, statements from fellow 
servicemen, and statements and testimony from the appellant 
and his spouse.  

In May 1996, J. S., D.O. (Dr. S), indicated that he had 
treated the appellant from August 1995 to May 1996 for 
complaints of progressive left hip pain.  Dr. S provided 
diagnoses of severe degenerative joint of the left hip and 
degenerative joint disease of the left knee.  

In November 1997, R. L. D., M.D. (Dr. D), reported that the 
appellant had underwent a left total hip replacement due to 
degenerative joint disease, secondary to synovial 
chondromatosis of the hip, associated with traumatic 
etiology.  Dr. D stated that "in all medical probability," 
the appellant's hip disease was related to his synovial 
chondromatosis, the cause of which was presumably his 
original traumatic injury.  

In a statement, received in January 1998, M. Y. reported that 
he served aboard the U.S.S. Chandler (DD 717) in 1955 as a 
cook and a baker and served with the appellant.  He stated 
that they "had a few days of some very severe weather" 
during that time.  In April 2000, the appellant submitted a 
letter from B. B., who reported that the appellant had served 
aboard the U.S.S. Chandler (DD 717) during the Far East 
Cruise in 1955.  He also noted that any service member who 
reported to Sick Bay was recorded in the "'Sick Call' Log 
Book", and he added that he got seasick each time the ship 
left the dock.  

The Board notes that in his VA Form 9, substantive appeal, 
received in May 2000, the appellant requested a hearing at 
the RO before a Member of the Board and also a hearing before 
a local hearing officer.  The appellant was asked to clarify 
this request and, in January 2001, indicated that he wished 
to have a hearing before a local hearing officer and did not 
request a hearing before a Member of the Board.  

A hearing was conducted before an RO hearing officer in May 
2001.  The appellant testified that during a typhoon in 1955 
he was thrown across the mess deck into a stainless steel 
post.  Transcript p. 3.  He stated that he has limped since 
that time.  Transcript p. 4.  The appellant and his spouse 
indicated that he sought chiropractic treatment from Dr. W, 
beginning in 1956 or 1957, prior to enlistment in the U.S. 
Air Force.  Transcript p. 5.  The appellant reported no 
injuries since his discharge from service.  Transcript p. 6.  
He noted that he received no treatment for his back or left 
hip during his period of service from 1957 to 1958.  The 
appellant stated that he had no separate injury to the back, 
but attributed the lower back pain to his left hip injury.  
Transcript p. 9.  


II. Analysis

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant's claims for service connection for residuals 
of a low back injury and residuals of a left hip injury were 
previously denied by the RO in April 1996.  As the appellant 
did not appeal that decision by filing a notice of 
disagreement, the decision became final.  Since the April 
1996 decision, the appellant has submitted statements from 
private physicians, statements from fellow servicemen, and 
statements and testimony from himself and his spouse.  

Dr. D indicated that the appellant's current left hip 
disorder was a result of a traumatic injury.  The appellant 
testified at the hearing that his only injury had been during 
service in 1955.  The appellant also submitted statements 
from two fellow servicemen, who reported that he had been 
aboard the U.S.S. Chandler (DD 717) in 1955 and indicated 
that severe weather was encountered by the ship during that 
time.  Overall, the Board finds that the appellant's 
testimony, the statements of Mr. Y and Mr. B, and the medical 
opinion of Dr. D provide a more complete picture of the 
origin of the appellant's current disability, as well as his 
current condition.  Therefore, the Board finds that new and 
material evidence has been submitted.  The Board must now 
proceed to a consideration of the appellant's claims on the 
merits, with application of the duty to assist, pursuant to 
the VCAA.  The Board finds that additional development is 
necessary prior to a decision on the merits on this issue.  
The necessary development is discussed in the Remand portion 
of this decision.


ORDER

New and material evidence having been submitted, the claims 
for service connection for residuals of a back injury and 
residuals of a left hip injury are reopened; to this extent 
only, the appeal is granted.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the duty 
to assist provisions contained in the new law.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

Although the appellant reported that he did not receive any 
treatment for his back or hip disorders during his service 
from 1957 to 1958, the Board finds that, in the interest of 
finality of the decision, an attempt should be made to obtain 
these records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) appeal dismissed on remand on other grounds 15 Vet. 
App. 48 (2001).  It does not appear from the current record 
that a previous attempt has been made to obtain these 
records.  

Further, although a "Statement of Attending Physician" and 
letters summarizing treatment have been received from Drs. W, 
S, and D, treatment records have not been obtained.  The 
appellant reported at the May 2001 hearing that Dr. W was 
deceased.  However, records from Drs. S and D should be 
requested and an attempt to ascertain if the records of Dr. W 
were archived, perhaps by a physician taking over his 
practice, should be undertaken.  The Board notes that since 
Dr. W reported treatment of the appellant beginning shortly 
after discharge from service in 1956, records of this 
treatment are critical to consideration of the instant claims 
and the Board emphasizes the importance of any attempt to 
obtain records from Dr. W.  

Accordingly, this case is REMANDED for the following:

1. The RO should make an attempt to secure 
the appellant's service medical records 
for his service with the U.S. Air Force 
from May 1957 to July 1958 through 
official channels.

2. The RO should request that the appellant 
identify all medical care providers who 
have treated him for his left hip and/or 
back disability since discharge from 
service in 1956, which have not already 
been requested or obtained.  
Specifically, the RO should obtain the 
necessary releases for requesting records 
from Drs. W, S, and D.  (The full names 
of these clinicians are in the claims 
file.)  In requesting any medical 
records, the RO should note that the 
veteran uses his middle name only on 
occasion.  After securing the necessary 
release, the RO should obtain these 
records, to the extent possible.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the 
implementing regulations are fully 
complied with and satisfied. 

4. After completion of the above 
development, to the extent possible, the 
RO should arrange for an examination of 
the appellant by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
etiology of the appellant's left hip and 
back disorder(s).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
appellant's condition.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
appellant's current left hip and/or back 
disorder(s) began during or are causally 
related to any incident of his active 
military service, to include the reported 
injury during service in 1955.  If either 
the back or hip disability but not both 
is found to be as likely as not causally 
linked to service, the examiner must then 
opine whether it is as likely as not that 
the disability linked to service caused 
or aggravated (chronically worsened) the 
other disability.  See 38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

5. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6. The RO should then adjudicate the claims 
for service connection for residuals of a 
left hip injury and residuals of a low 
back injury.  If any claim remains 
denied, the appellant should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The appellant should then 
be afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified.  
The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

